Title: To John Adams from Thomas Jefferson, 27 May 1813
From: Jefferson, Thomas
To: Adams, John



Monticello May 27. 13.

Another of our friends of 76. is gone, my dear Sir, another of the Co-signers of the independance of our country. and a better man, than Rush, could not have left us, more benevolent, more learned, of finer genius, or more honest. we too must go; and that ere long.. I believe we are under half a dozen at present; I mean the signers of the Declaration. yourself, Gerry, Carroll, and myself are all I know to be living. I am the only one South of the Patomac. is Robert Treat Payne, or Floyd living? it is long since I heard of them, and yet I do not recollect to have heard of their deaths.
Moreton’s deduction of the origin of our Indians from the fugitive Trojans, stated in your letter of Jan. 26. and his manner of accounting for the sprinkling of their Latin with Greek, is really amusing. Adair makes them talk Hebrew. Reinold Foster derives them from the soldiers sent by Kouli Khan to conquer Japan. Berewood from the Tartars, as well as our bears, wolves, foxes Etc. which he says “must of necessity fetch their beginning from Noah’s ark, which rested, after the deluge, in Asia, seeing they could not proceed by the course of nature, as the unperfect sort of living creatures do, from putrefaction.” Bernard Tomans is of opinion that God created an original man & woman in this part of the globe. Doctr. Barton thinks they are not specifically different from the Persians; but, taking afterwards a broader range, he thinks “that in all the vast countries of America, there is but one language, nay that it may be proven, or rendered highly probable, that all the languages of the earth bear some affinity together. this reduces it to a question of definition, in which every one is free to use his own. to wit, what constitutes identity, or difference in two things? (in the common acceptation of sameness.) all languages may be called the same, as being all made up of the same primitive sounds, expressed by the letters of the different alphabets. but, in this sense, all things on earth are the same, as consisting of matter. this gives up the useful distribution into genera & species, which we form, arbitrarily indeed, for the relief of our imperfect memories. to aid the question, from whence are our Indian tribes descended? some have gone into their religion, their morals, their manners, customs, habits, and physical forms. by such helps it may be learnedly proved that our trees and plants of every kind are descended from those of Europe; because, like them they have no locomotion, they draw nourishment form the earth, they clothe themselves with leaves in spring, of which they divest themselves in autumn for the sleep of winter Etc. our animals too must be descended from those of Europe, because our wolves eat lambs, our deer are gregarious, our ants hoard Etc. but when, for convenience, we distribute languages, according to common understanding, into Classes originally different, as we chuse to consider them, as the Hebrew, the Greek, the Celtic, the Gothic; and these again into genera, or families, as the Icelandic, German, Swedish, Danish, English; and these last into species, or dialects, as English, Scotch, Irish, we then ascribe other meanings to the terms “same” and “different.” in some one of these senses, Barton, and Adair, and Foster, and Brerewood, & Moreton, may be right, every one according to his own definition of what constitutes “identity.” Romans indeed takes a higher stand, and supposes a separate creation. on the same unscriptural ground, he had but to mount one step higher, to suppose no creation at all, but that all things have existed without beginning in time, as they now exist, and may for ever exist, producing and reproducing in a circle, without end. this would very summarily dispose of mr Morton’s learning, and shew that the question of Indian origin, like many others pushed to a certain height, must recieve the same answer, “Ignoro.”
You ask if the usage of hunting in circles has ever been known among any of our tribes of Indians? it has been practiced by them all; and to this day, by those still remote from the settlements of the whites. but their numbers not enabling them, like Genghis Kahn’s 700,000, to form themselves into circles of 100. miles diameter, they make their circle by firing the leaves fallen on the ground, which gradually forcing the animals to a center, they there slaughter them with arrows, darts and other missiles. this is called firehunting, and has been practised in this state within my time, by the white inhabitants. this is the most probable cause of the origin & extension of the vast prairies in the Western country, where the grass having been of extraordinary luxuriance, has made a conflagration sufficient to kill even the old, as well as the young timber.
I sincerely congratulate you on the successes of our little navy; which must be more gratifying to you than to most men, as having been the early and constant advocate of wooden walls. if I have differed with you on this ground, it was not on the principle, but the time. supposing that we cannot build or maintain a navy, which will not immediately fall into the same gulph which has swallowed, not only the minor navies, but even those of the great second rate powers of the sea. whenever these can be resuscitated, and brought so near to a balance with England that we can turn the scale, then is my epoch for aiming at a navy. in the mean time one competent to keep the Barbaray states in order, is necessary; these being the only smaller powers disposed to quarrel with us. but I respect too much the weighty opinions of others to be unyielding on this point, and acquiesce with the prayer “quod felix faustumque sit,’ adding ever a sincere one for your health and happiness.
Th. Jefferson